DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on March 19, 2021 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 11 through 13 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 2, 2020.

Claim Rejections - 35 USC § 103
Claims 4 and 6 through 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0326867 to Uesugi et al (hereinafter “Uesugi”) in view of the teachings of U.S. Publication 2008/0217459 to Wada (hereinafter “Wada”) and U.S. Publication 2011/0072654 to Oyama et al (hereinafter “Oyama”).
Claim 4:  Uesugi discloses a component mounting apparatus, comprising: 
a component supply device (15, in Fig. 1) in which a feeder (150) is mounted, the feeder configured to convey in a feeding direction a carrier tape (145, in Fig. 3) that accommodates a component (W) to be mounted on a board (G), the feeder including a sprocket (153, in Fig. 4) configured to engage with the carrier tape, a tape driving device (153A, 155) to rotate the sprocket to drive the carrier tape engaged with the sprocket (e.g. ¶ [0037]), and a control section (250) configured to control the driving device; and 
a control device (210) configured to:
store component data [e.g. with storage unit 217] including information [no. of components that have been fed] to be mounted in production of each of multiple board types and information indicating a relationship between the number of components and the feeder (e.g. ¶ [0053]),
determine whether the component accommodated by the carrier tape is to be mounted on the board (e.g. ¶ [0041]), and 
instruct the control section to discharge (rewind) the carrier tape when determined that the component accommodated by the carrier tape is not to be mounted on the board based on the component data (e.g. no. of components (parts) fed or lack thereof, during rewind, see ¶¶ [0046], [0047]) ,
wherein when the control section is instructed to discharge the carrier tape, the control section controls the tape driving device to convey the carrier tape in a direction reverse to the feeding direction to a tape insertion port [top left surface or rear side of 151, in Fig. 7B] to make an end [top surface end of tape in Fig. 7A at sprocket] of the carrier tape reversely pass through [to the left of] the sprocket (e.g. in Fig. 7B, see ¶¶ [0057] to [0062]).
Claim 7:  Uesugi further discloses that the sprocket (153) is upstream of the tape insertion port in the feeding direction of the carrier tape (in Fig. 4 or 7B).
Uesugi does not appear to teach:  
1) any details or any detailed structure of the feeder that includes a feeder main body and a tape insertion port; and 
2) that the control device is configured to store component data including information of component types [as required in Claim 4].  Uesugi appears to mention components of one type (e.g. IC chip, ¶ [0035]).
Wada discloses an art-recognized equivalent component mounting apparatus (e.g. ¶ [0002]) that includes a feeder with structural details of a feeder main body (2, in Fig. 1) and a tape insertion port [left end of 2 in Fig. 1].
Claim 10:  Wada further discloses that the feeder main body includes additional details of an upper unit (2b, in Fig. 3) and a lower unit with a conveyance rail (on 2a, or in between 2a and 2b) on which the carrier tape is conveyed from an upstream [left] end to a suction position [right end, over 17, in Fig. 4b] at a downstream end, all of which contributes to feeding components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feeder of Uesugi by including the details of the structure of the feeder main body as taught by Wada, to house and guide the various parts of the feeder, e.g. tape, sprocket, etc., in achieving the same purpose of feeding components for mounting.
Oyama discloses an art-recognized equivalent component mounting apparatus that includes a feeder (2, in Fig. 4) and a control device (e.g. 80) that is configured to store component data including information of different component types (e.g. different IC chips, in Fig. 6) to be mounted in production of each of multiple board types and information indicating a relationship between the different component types and the feeder.  Oyama utilizes a bar code (58, in Fig. 5A) on a reel part and a bar code reader (56) to indicate the relationship of the different component types relative to the feeder, which provides the benefit of preventing a wrong insertion of supply tape to the feeder or apparatus (e.g. ¶¶ [0038] to [0040], [0045]).  The feeding and mounting of different types of components by Oyama allows the proper component type to be mounted on the circuit board with the right application (e.g. ¶ [0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Uesugi by feeding and mounting more than one component type (e.g. different types of IC chips), as taught by Oyama, to provide the right application in mounting the proper component type on the circuit board.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Uesugi by storing information of different component types and indicating the relationship between the different component types and the feeder, as taught by Oyama, to prevent the wrong insertion of supply tape to the feeder and apparatus.  Such a modification to Uesugi can be done by at least adding a bar code to the reel part of the feeder and a bar code reader, as taught by Oyama, to provide the indicating relationship.
Claim 6:  Uesugi further discloses that the board is a first board type and the control device determines whether the component accommodated by the carrier tape is to be mounted on the first board type.
Claim 8:  Uesugi further discloses that the sprocket is a first sprocket in the feeding direction of the carrier tape.
Uesugi does not teach a second board type [as required in Claim 6] or a plurality of sprockets [as required in Claim 8].
The component mounting apparatus of Oyama further discloses a component supply device (13) and a feeder (in Fig. 4) that includes a plurality of sprockets (e.g. 32, 43, 41) to drive a carrier tape (60).  The apparatus of Oyama also discloses a conveyor (U, in Fig. 1) with a first board type (e.g. P) and a second board type (e.g. right P – not labeled) such that components are be mounted on the second board type after the first board type.
Claim 9:  Oyama further discloses that the plurality of sprockets includes a second sprocket (41 or 32) and a suction position (e.g. below 17) at which the component is suctioned is downstream of the second sprocket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Uesugi by adding a second board type, as taught by Oyama, to increase production of boards having mounted components.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Uesugi by adding a plurality of sprockets to the feeder, as taught by Oyama, to provide additional support and guidance when conveying the carrier tape.

Response to Arguments
Applicants’ arguments [pages 5 to 7 of submission] have been fully considered, but have not been deemed to be found as persuasive.  As to the apparatus of Uesugi not teaching that the control device is configured to store component data that includes information of component types, this has been addressed in view of the teachings of Oyama, as applied in the above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896